Specification

The disclosure is generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

ABSTRACT OF THE DISCLOSURE
The invention provides a TFT array substrate and LCD panel. the TFT array substrate comprises a first metal layer, a first interlayer insulating layer, a second metal layer, a second interlayer insulating layer and a third metal layer sequentially disposed above the substrate. The first, second and third metal layers comprise a plurality of first, second and third fanout lines in the fanout line area, respectively; two of the first, second, and third fanout lines are connected to the data lines, and the other is connected with the touch line; because the first interlayer insulating layer is disposed between the first and second fanout lines, and the second interlayer insulating layer is disposed between the third and second fanout lines, the first, second and third fanout lines can overlap, which can effectively reduce the fanout line area and help to achieve a narrow border.

The disclosure is objected to because of the following informalities: The invention provides a TFT array substrate and LCD panel. the TFT array.  Appropriate correction is required.

two of the first, second, and third fanout lines are connected to the data lines, and the other is connected with the touch line as being incomprehensible as to preclude a reasonable search of the prior art by the examiner.


The disclosure is objected to because of the following informalities: [0088] Refer to Figure 111.  Appropriate correction is required.

The disclosure is objected to under 37 CFR 1.71, as being so incomprehensible as to preclude a reasonable search of the prior art by the examiner. For example, the following items are not understood: 
	[0094]  It should be noted that the TFT array substrate of the present invention disposes a plurality of first fanout lines 220 in the first metal layer 200 located in the fanout line area 120, a plurality of second fanout lines 420 in the second metal layer 400 located in the fanout line area 120, and a plurality of third fanout lines 620 in the third metal layer 600 located in the fanout line area 120; also two of the first fanout line 220, second fanout line 420 and third fanout line 620 are connected to the data lines 610, and the other is connected to the touch line 410.
The language “also two of the first fanout line 220, second fanout line 420 and third fanout line 620 are connected to the data lines 610, and the other is connected to the touch line 410” as being incomprehensible as to preclude a reasonable search of the prior art by the examiner.

[0071]   The third metal layer 600 further comprises a plurality of sources 630
[0072]   The gate insulating layer 800, the first interlayer insulating layer 300 and the second interlayer insulating layer 500 are disposed with a plurality of sixth vias 560 located at two ends of the plurality of semiconductor patterns 710; the source 630 and the drain 640 corresponding to a semiconductor pattern 710 respectively is connected to both ends of the semiconductor pattern 710 through a sixth via 560
[0091]   Referring to Figure 11 and Figure 12, each of the first fanout lines 220 corresponds to a touch line 410, and the second interlayer insulating layer 500 is disposed with a plurality of fourth vias 540 above the plurality of touch lines 410, the first interlayer insulating layer 300 and the second interlayer insulating layer 500 are disposed with a plurality of fifth vias 550 located above the plurality of first fanout lines 220; the third metal layer 600 further comprises a plurality of connection lines 630 respectively corresponding to the plurality of touch line 410; the connection line 630 connects the corresponding touch line 410 to the first fanout line 220 through the fourth via 540 and the fifth via 550.
[0071], [0072] and [0091] are erred because reference character “630” has been used to designate both “source and connection line”, as being incomprehensible as to preclude a reasonable search of the prior art by the examiner.
Applicant is required to submit an amendment which clarifies the disclosure so that the examiner may make a proper comparison of the invention with the prior art.

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter.

Drawings
Figures 1-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “630” has been used to designate both “source and connection line.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

	Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Specie 1 as illustrated in Figure 6 is directed to one embodiment of a semiconductor structure of at least one TFT pixel.

Specie 2 as illustrated in Figure 7 is directed to other embodiment of first fanout lines connected to data lines via first vias.

Specie 3 as illustrated in Figure 8 is directed other embodiment of second fanout lines connected to data lines via second vias.

Specie 4 as illustrated in Figure 9 is directed other embodiment of third fanout lines connected to touch lines vias third vias.

Specie 5 as illustrated in Figure 10 is directed other embodiment of first fanout lines and third fanout lines connected to data lines, and second fanout lines connected to touch lines.

Specie 6 as illustrated in Figure 11 is directed other embodiment of second fanout lines and third fanout lines connected to data lines, and first fanout lines connected to touch lines.

Specie 7 as illustrated in Figure 12 is directed other embodiment of first fanout line 220 connected to source 630 via vias 550.

The species are independent or distinct because where three or more species are claimed, a requirement for restriction to a single species may be proper if the species are mutually exclusive. Claims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first. This may also be expressed by saying that to require restriction between claims limited to species, the claims must not overlap in scope. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: February 16, 2021